Title: John Adams to John Quincy Adams, 26 December 1792
From: Adams, John
To: Adams, John Quincy


My dear Son
Philadelphia Decr 26. 1792
I recd by the last post your favour of the 16. The Votes from New Hampshire to Maryland inclusively have been unanimous excepting the factious Voice of New York, and one Dr Johnson of Conecocheague formerly a New Yorker a Particular Friend of Mr Clinton and by his own confession under particular Obligations to him. Southward of Chesapeak all are for Clinton except S. C.
I thank you for your History of Tragedy Comedy and Farce: but I cannot believe that Mr H. gave any encouragement to the Men of hand, to meddle with the Play house or the Board fences.
I have read the “Friend to Peace” and have no Small Penchant to see Menander. The Translation of the French account of the Revolution is well done and deserves to be continued. I Scarcely know of a greater Service that could be now rendered to the People of this Country, than a faithful and impartial Account of French affairs would be. I wish the Leyden Gazette could be regularly translated as well as reprinted in the Courier. I mean that part of it which relates to French affairs.
Your Observations on the Scurrility disgorged at me, as well as on the insidious Attacks on the general Government, are just to a certain degree. but not wholly so. The Newspapers guide and lead and form the public opinion. Gutta cavat lapidem, non vi sed sæpe cadendo. a continual dropping will wear a stone. We shall never have a fair Chance for a good Government untill it is made a rule to let nothing pass unanswered. Reasoning must be answered by reasoning: Wit by Wit, Humour by Humour: Satyr by Satyr: Burlesque by Burlesque and even Buffoonery by Buffoonery. The stupidity of Multitudes of good Friends of their Country and its Government is astonishing. They are carried away with every Wind of Doctrine and every political Lye: but the Docility with which they receive an answer when it is put into their Mouths is the only resource We have left.— hundreds even of the Officers of Government, Stand aghast like Children not knowing what to think nor what to Say, untill another Gazette furnishes them with Matter.
Franklin was pursued by an Opposition all his Lifetime. He was sometimes rejected at Elections by the Citizens of Philadelphia. He generally answered and sometimes very bitterly the Pieces against him. But He and his F[riends] made it a rule all his Life to let no Paragraph [go] unanswered.
The Mortification of our well born State Monarch at the Unanimity of the five New England States, is in Character. He did me a Service by his late Journey to Connecticut. He put all the Stern farmers upon their Guard, and made them avoid all his Admirers even his Cousin, Thaddy Burr.
I am grieved at the Weakness in the Conduct of this Gentn and his venerable Lieutenant towards me, but they can do me no harm: and I Say very little about them. Write me as often as you can.
We are all well— Love to your Mamma &c
J. A.
